Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “Lamella blind system comprising”. Examiner presumes this should read – A lamella blind system comprising --.    
All dependent claims recite “System according to”. Examiner presumes this should read – The lamella blind system according to --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has a period prior to the section reading “ wherein the first clamp of the at least one lamella element engages the first end of the screen body with a first clamping force having a first axial tensioning force component that is uniformly distributed in a transverse direction across the first end of the screen body, and/or wherein the second clamp of the at least one lamella element engages the second end of the screen body with a second clamping force having a second axial tensioning force component that is uniformly distributed in a transverse direction across the second end of the screen body.”, thus it is unclear if the language following the period is being claimed.  Per MPEP 608.01(m) Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Examiner presumes the period should be a semicolon.
Claim 1 recites “the first clamp…having a first axial tensioning component….and/or…the second clamp…having a second axial tensioning force component”. It is unclear where it is shown that both the first clamp AND the second clamp have an axial tensioning force component. 
Regarding claims 2 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “the axial tension”. Examiner presumes this is referring to “a predetermined tension applied in an axial direction” as recited in claim 1. Furthermore, it is not entirely clear what is required for the “coupling in a connected state is adapted for transmitting an axial force there through exceeding the axial tension applied to the screen body”. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “the first clamp…having a first axial tensioning component….AND…the second clamp…having a second axial tensioning force component” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is unclear from the drawings what exactly the transversely oriented beading and the recess cavity are as recited in claim 7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mischler FR1293168
In regard to claim 1, Mischler ‘168 discloses a lamella blind system comprising:
At least one lamella element (1) having: a screen body made of a membrane material (page 1, second column states “produits textiles, papiers ou tissus enduits de matieres synthetiques” i.e. textile products, paper or fabrics coated with synthetic materials)
A first rotatable mount (3) with a first clamp (20,21) engaging a first end of the screen body (1). (See Figure 7)
A second rotatable mount (11) with a second clamp (top part of 11) engaging a second end of the screen body (1).
Wherein the screen body (1) is clamped between the first (3) and second (11) rotatable mounts.
Wherein the screen body (of 1) is loaded with a pre-determined tension (via spring 15) applied in an axial direction parallel to the axis of rotation.
Wherein the lamella element (1) is rotatable about an axis of rotation defined by the first (3) and second (11) rotatable mounts.
A first support structure (4) supporting the first rotatable mount (3).
A second support structure (2) supporting the second rotatable mount (11).
A drive mechanism (14,16,18) for controlling the rotational position of the at least one lamella element (1), wherein the drive mechanism (14,16,18) is a single-ended drive mechanism acting on only the second rotatable mount (11) of the at least one lamella element. 
Wherein the first clamp (20,21) of the at least one lamella element (1) engages the first end of the screen body with a first clamping force having a first axial tensioning force component that is uniformly distributed in a transverse direction across the first end of the screen body.
In regard to claim 2, Mischler ‘168 discloses:
At least one elastic element (15), such as a helical spring, providing an axially oriented bias determining the tension applied to the screen body.  
In regard to claim 4, Mischler ‘168 discloses:
Wherein the screen body is made of a fibre-based material, such as a woven textile or a non-woven textile. (as stated above in claim 1)
In regard to claim 7, Mischler ‘168 discloses: 
Wherein the screen body of the at least one lamella element (1) comprises a transversely oriented beading (23) along the first end.
Wherein the corresponding first clamp (20,21) comprises a recess cavity (shown in Figure 7) receiving the beading (23) therein and a contact surface contacting a portion of the screen body adjacent to the beading so as to define a shape of a profile of the screen body as seen in a cut-plane perpendicular to the axial direction, the recess cavity and the corresponding contact surface extending in a transverse direction across the full width of the screen body.  
In regard to claim 9, Mischler ‘168 discloses: 
Wherein the axis of rotation of the at least one lamella element (1) is oriented in a vertical direction.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mischler FR1293168.
In regard to claim 3, Mischler ‘168 fails to disclose: 
An adjustment mechanism for adjusting the axial bias provided by the elastic element.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an adjustment mechanism to adjust axial bias of the elastic element since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Making the elastic element adjustable would allow a user to fine tune the tightness of the lamella element, thus affecting the appearance and performance. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mischler FR1293168 in view of Miwa 2005/0115687.
In regard to claim 5, Mischler ‘168 fails to disclose: 
Wherein the first clamp of the at least one lamella element and/or the second clamp of the at least one lamella element are curved as seen in a direction perpendicular to the axial direction so as to impose a curved profile on the screen body with a convex front side and a concave back side.  
Miwa ‘687 discloses: 
Wherein the first clamp (2) of the at least one lamella element (1) is curved as seen in a direction perpendicular to the axial direction so as to impose a curved profile on the screen body with a convex front side and a concave back side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Mischler ‘168 to make the first clamp be curved as taught by Miwa ‘687 in order to provide a desired spatial effect or look. (paragraph [0002])
In regard to claim 6, Mischler ‘168 discloses:
Wherein the axis of rotation (shown by dotted line below) of the at least one lamella element (1) is off-set with respect to the screen body in a direction perpendicular to the axial direction.  

    PNG
    media_image1.png
    232
    267
    media_image1.png
    Greyscale

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mischler FR1293168 in view of JPS53131643.
In regard to claim 8, Mischler 168 fails to disclose: 
Wherein the second rotational mount comprises a detachable coupling adapted for tool- free operation, wherein said coupling in a connected state is adapted for transmitting an axial force there through exceeding the axial tension applied to the screen body.  
JP ‘643 discloses: 
Wherein the rotational mount comprises a detachable coupling (6)(7a) adapted for tool- free operation (7a can slide in and out of 6, without the use of tools), wherein said coupling in a connected state is adapted for transmitting an axial force there through exceeding the axial tension applied to the screen body.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Mischler ‘168 to make the rotational mount be a detachable coupling adapted for tool-free operation as taught by JP ‘6443 in order to provide easy serviceability if repair or replacement of parts is needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634         
                                                                                                                                                                                /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634